Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments received on 06/21/2022.

Claim Rejections - 35 USC § 112
3.       In view of Applicant’s argument [Remarks] and amendments filed 06/21/2022, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 1-10 under 35 U.S.C. 112(b) is withdrawn.

Examiner’s Statement of Reasons for Allowance
4.       Claims 1-13 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“wherein 
in the perceptual image conversion the two image data are converted to a signal of a luminance O1 and signals respectively of opposite colors O2 and O3, and each perceptual image of the two perceptual images is generated by applying a spatial filter to each signal Oj(j=1,2,3).”

In the primary prior art record, Suzuki (US PAT. No. 5,032,903) teaches in Fig. 35, Col. 64 lines 35-57, The IPS inputs the B, G, and R color decomposition signals from the IIT into itself, performs various data-processing jobs for improving the reproducing characteristics, such as the color-reproducing features, the reproducing fidelity of colors in terms of chromatic gradation, and the reproducing capabilities of fine details, and then converts the toner signals for the developing process colors into ON/OFF signals, giving the output of the said signals to the IOT. And, as illustrated in FIG. 35, this system is composed of the END conversion (Equivalent Neutral Density) module 301, the color masking module 302, an original sheet size detecting module 303, the color conversion module 304, the UCR (Under Color Removal) and black-generating module 305, the space filter 306, the TRC (Tone Reproduction Control) module 307, the reduction and enlargement module 308, the screen generator 309, the IOT interface module 310, the area image control module 311 provided with an area-forming circuit and a switch matrix, the editing control module provided with the area command memory 312, the color palette video switch circuit 313, and the font buffer 314, and so forth.

	In the secondary prior art of record, Robinson (US PAT. No. 5,729,634) discloses in Col. 5 lines 7-23, Processor 25 communicates with the controller section 7 and includes a scanner system control 25a, an automatic gain control printing wiring board (AGCPWB) 25b, and a processor 25c. AGCPWB 25b converts the analog image signals output by array 24 to digitally represented facsimile signals and processor 25c processes the digital image signals as required to enable controller section 7 to store and handle the image in the form and order required to carry out the job programmed. After processing, the image signals are output to controller section 7. Image signals derived from net 5 are similarly input to processor 25c…Processor 25c also provides enhancements and changes to the image signals such as filtering, thresholding, screening, cropping, scaling (reduction/enlargement), etc. Following any changes and adjustments in the job program which affect these image processing parameters, the document must be rescanned to capture the specified modification.

	In particular, the closest applied reference of Suzuki fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary prior art of Robinson does not remedy the deficiencies required by claim 1 as follows:
	“wherein 
in the perceptual image conversion the two image data are converted to a signal of a luminance O1 and signals respectively of opposite colors O2 and O3, and each perceptual image of the two perceptual images is generated by applying a spatial filter to each signal Oj(j=1,2,3).”, since both Suzuki and Robinson fails to provide a spatial filtering technique to be applied to a converted signal of colored lighting of two image data signals and their respective opposing perceptual image colors as suggested by independent claim 1. 	
6.	Therefore, whether taken individually or in combination therefof, the limitation(s) of independent claim 1, were not found in any prior art searched, cited and of record to including prior art(s) of Suzuki and Robinson.

7.	Independent claim(s) 9 and 10 are essentially the same as Independent Claim 1 and refers to “a method” and “A non-transitory computer-readable storage medium” of Claim 1; and is therefore allowed for the same reasons as applied to Independent claim 1 above.

8.	It follows that dependent claims 2-8 and 11-13 are inherently allowable for their respective dependency on allowable base claim 1 as follows:

Regarding dependent Claim 2, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[the information processing apparatus according to claim 1, wherein 
the collation 
	generates a color-difference image of the two perceptual images, and 
determines, when a color-difference gradient average of the color-difference image is equal to or greater than a threshold value, that the two image data are not the same.]

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[the information processing apparatus according to claim 2, wherein 
the collation determines that the two image data are not the same when a color-difference average of the color-difference image is equal to or greater than another threshold value.]

	Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[the information processing apparatus according to claim 1, wherein 
the collation determines that the two image data are the same when a color-difference gradient average of the color-difference image is not equal to or greater than a threshold value and a color-difference average of the color-difference image is not equal to or greater than another threshold value.]

	Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to claim 3, wherein 
the comparison result output displays the two image data and the color-difference image on one screen.]

	Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to claim 5, wherein 
the collation calculates the color-difference gradient average of the color-difference image and the color-difference average of the color-difference image for each block, and 
the comparison result output highlights the block having the color-difference gradient average equal to or greater than the threshold value or the color-difference average equal to or greater than the another threshold value in the color-difference image.]

	Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to claim 1, wherein the two image data are halftone images generated by a process of expressing a pseudo intermediate color by reducing a number of gradations of color image data in a state where at least one from among a number of bits of an operating system and a printer driver differs in the two image data.]

	Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to claim 1, 
wherein 
the perceptual image generation applies the spatial filter to each signal Oj(j=1,2,3) using following equations 
fi=ki ∑ wijEij

Eij = kij exp (-(x2 + y2)/(oij)2)

where x, y designate image coordinates; kji is a normalized parameter causing the sum

of Eji to be 1; σji is the standard deviation of the Gaussian distribution; wji is a weight;

and kj is a normalization parameter to cause the sum of the filter fj to be 1.


	Regarding dependent Claim 11, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the information processing apparatus according to claim 1, wherein the spatial filter is the weighted mixture of three Gaussians for O1 and the weighted mixture of two Gaussians for O2 and O3.]

	Regarding dependent Claim 12, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the image collating method according to claim 9, wherein the spatial filter is the weighted mixture of three Gaussians for O1 and the weighted mixture of two Gaussians for O2 and O3.]

Regarding dependent Claim 13, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
[the non-transitory computer-readable storage medium according to claim 10, wherein the spatial filter is the weighted mixture of three Gaussians for O1 and the weighted mixture of two Gaussians for O2 and O3.]

9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677